DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-13, 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Upon further search new art to Dutt U.S. Patent No. 11,120,512 B1, was found which teaches receiving a user form, detecting data in the user form, mapping the data to data fields of the financial management system, and converting the user form to a custom form template that has the format of the user form and data fields associated with the financial management system, see col. 2 lines 12-26. The financial management system is configured to recognize the identified data as portions of the user form that are to be converted to dynamic data regions for population by the financial management system, according to one embodiment. The financial management system uses features/characteristics of the data and mathematical calculations (e.g., probabilities) to map the data to the data fields of the financial management system, according to one embodiment, see col. 2 lines 33-41.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 11-14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris U.S. PAP 2006/0224397 in view of Goodman U.S. PAP 2005/0257148 further in view of Dutt U.S. Patent No. 11,120,512 B1.

Regarding claim 1 Morris teaches a method comprising: 
presenting a user with an electronic form comprising one or more fields, each field having one or more field attributes (a first form is received from a remote endpoint in the communication network, a current value is associated with a control of the first form, a user input is monitored for submission of the first form, see par. [0005]);
parsing the electronic form to generate a form mapping comprising a listing of all information required by the electronic form (forms may be linked with subsequent forms and/or with confirmation pages under the control of a user based on a user preference, content manager includes recognizing and parsing text, see par. [0075]), the form mapping comprising: 
a form path identifier identifying an address from where the electronic form originated (a first form is received from a remote endpoint in the communication network, see par. [0005]; metadata associated with a form or confirmation page, the metadata includes a page identification field, a source domain field, a source IP field, see par. [0086]); 
and for each of the one or more fields, a global field identifier and corresponding label (form 300 includes labels 302A-C, corresponding controls 304A-C, radio buttons 306A-B with corresponding labels, a send button 310, a reset button 312, and additional text content 314, see par. [0024]); 
transmitting the document mapping to a remote server (Server 104 and processing agent 106 may be applications running on processor-based systems. Server 104 is adapted to provide one or more forms to client 100 that are tailored to request specific information from client 100, see par. [0022]; A page/form mapping table 510 maps pages with corresponding forms and includes a page identification field linked to page identification field 506 in page table 500 and a form identification field 514 linked to a form table 520, see par. [0085]).
However Morris does not teach receiving user data from the remote server in response to the form mapping; automatically populating the electronic form with the user data. 
In the same field of endeavor Goodman teaches an invention which relates generally to learning user information and in particular to mapping user-based input to one or more fields of a web-based form to facilitate automatic entry of the user's information, see par. [0005]. There is a flow diagram of an exemplary method 1000 that demonstrates the invocation of an intelligent autofill method or system as described above. In this particular scenario, one or more databases can be built at 1010 and the data stored therein can be correlated to match a database entry with a form field. At 1020, imagine that a user has opened a web-based form page having one or more fields to fill the user's data. At 1030, the user selectively invokes an autofill function by field or by groups of fields, see par. [0092].
It would have been obvious to one of ordinary skill in the art to combine the Morris invention with the teachings of Goodman for the benefit of mapping user-based input to one or more fields of a web-based form to facilitate automatic entry of the user's information, see par. [0005].
However Morris in view of Goodman does not teach a listing of all input fields within the electronic form, wherein each input field comprises a local field identifier, a field label, and a field type; assigning a global field identifier to each input field in the form mapping based on field attributes of the input field, wherein each global identifier is a unique value; and transmitting the form mapping to a remote server before entry of user data by a user.
In the same field of endeavor Dutt teaches receiving a user form, detecting data in the user form, mapping the data to data fields of the financial management system, and converting the user form to a custom form template that has the format of the user form and data fields associated with the financial management system, see col. 2 lines 12-26;the financial management system is configured to recognize the identified data as portions of the user form that are to be converted to dynamic data regions for population by the financial management system, according to one embodiment. The financial management system uses features/characteristics of the data and mathematical calculations (e.g., probabilities) to map the data to the data fields of the financial management system, according to one embodiment, see col. 2 lines 33-41. 
Dutt teaches and a listing of all input fields within the electronic form, wherein each input field comprises a local field identifier, a field label, and a field type (The characteristics of a dynamic data region include features that describe the location, function, and/or content of a dynamic data region, according to one embodiment, see col. 13, lines 6-12); 
assigning a global field identifier to each input field in the form mapping based on field attributes of the input field, wherein each global identifier is a unique value (the identification module 203 marks, identifies, and/or converts the identified data and/or fields and/or areas of the user form 140 into dynamic areas, dynamic areas refer to parts of a custom user form template that can be automatically or manually populated by the user through the financial management system 121, according to one embodiment. The data objects 204 include user fields and the user form data 143 that the user identifies with the data identifier 145 and the field identifier, respectively, see col. 17, lines 4-11);
transmitting the form mapping to a remote server before entry of user data by a user ( In some embodiments, providing (e.g., between modules or processes) a user form, a mapped user form, and/or a template includes transmitting a filename, a file path, a memory location, a file ID, or other identifier for the user form, the mapped user form, and/or the template, according to one embodiment, see col. 20, lines 33-39).
It would have been obvious to one of ordinary skill in the art to combine the Morris in view of Goodman invention with the teachings of Dutt for the benefit of improving user experience in management systems, see col. 3 lines 9-24.
Regarding claim 2 Goodman teaches the method of claim 1 wherein the one or more field attributes include a field value attribute, and wherein the method further comprises: receiving user entered data through the field value attribute of one or more input fields (collecting user input via an instrumented tool or toolbar., see par. [0008]); 
and transmitting the user entered data to the remote server (user-based input that is sent to one or more databases, see par. [0033]. 
Regarding claim 3 Goodman teaches the method of claim 2 wherein receiving and transmitting the user entered values occurs after automatically populating the electronic form with the user data (automatically fill the form fields when requested by a user, see par. [0035]).
Regarding claim 6 Dutt teaches the method of claim 1 wherein, if a relationship between a first local field identifier and a first input field is unclear, a parent field identifier of the first input field in a document object model is utilized as the first local field identifier ( the form customization module 129 sums the probabilities of each of the financial management system fields for each of the characteristics of each of the dynamic data regions. By summing the probabilities of a particular financial management system field over all of the relevant characteristics for a dynamic data region, one financial management system field should have a probability that is higher than the other financial management system fields, and the form customization module 129 maps the dynamic data region to the financial management system field having the highest cumulative probability, see col. 14 lines 38-49).
Regarding claim 11 Morris teaches a user device comprising: 
at least one processor (one or more processors, see par. [0017]); 
and a memory in communication with the processor, the memory having a plurality of instructions stored thereon (compute readable medium, see par. [0018]), where the processor is configured to execute the instructions to: 
present a user with an electronic form comprising one or more input fields, each input field having one or more field attributes (a first form is received from a remote endpoint in the communication network, a current value is associated with a control of the first form, a user input is monitored for submission of the first form, see par. [0005]);
a form path identifier identifying an address from where the electronic form originated (a first form is received from a remote endpoint in the communication network, see par. [0005]; metadata associated with a form or confirmation page, the metadata includes a page identification field, a source domain field, a source IP field, see par. [0086]); 

parse the electronic form to generate a form mapping (forms may be linked with subsequent forms and/or with confirmation pages under the control of a user based on a user preference, content manager includes recognizing and parsing text, see par. [0075]), the form mapping comprising: 
transmitting the document mapping to a remote server (Server 104 and processing agent 106 may be applications running on processor-based systems. Server 104 is adapted to provide one or more forms to client 100 that are tailored to request specific information from client 100, see par. [0022]; A page/form mapping table 510 maps pages with corresponding forms and includes a page identification field linked to page identification field 506 in page table 500 and a form identification field 514 linked to a form table 520, see par. [0085]).
In the same field of endeavor Goodman teaches an invention which relates generally to learning user information and in particular to mapping user-based input to one or more fields of a web-based form to facilitate automatic entry of the user's information, see par. [0005]. There is a flow diagram of an exemplary method 1000 that demonstrates the invocation of an intelligent autofill method or system as described above. In this particular scenario, one or more databases can be built at 1010 and the data stored therein can be correlated to match a database entry with a form field. At 1020, imagine that a user has opened a web-based form page having one or more fields to fill the user's data. At 1030, the user selectively invokes an autofill function by field or by groups of fields, see par. [0092].
It would have been obvious to one of ordinary skill in the art to combine the Morris invention with the teachings of Goodman for the benefit of mapping user-based input to one or more fields of a web-based form to facilitate automatic entry of the user's information, see par. [0005].
However Morris in view of Goodman does not teach, the form mapping comprising: a listing of all input fields within the electronic form, wherein each input field comprises a local field identifier, a field label, and a field type; assigning a global field identifier to each input field in the form mapping based on field attributes of the input field, wherein each global identifier is a unique value; and transmitting the form mapping to a remote server before entry of user data by a user.
In the same field of endeavor Dutt teaches receiving a user form, detecting data in the user form, mapping the data to data fields of the financial management system, and converting the user form to a custom form template that has the format of the user form and data fields associated with the financial management system, see col. 2 lines 12-26;the financial management system is configured to recognize the identified data as portions of the user form that are to be converted to dynamic data regions for population by the financial management system, according to one embodiment. The financial management system uses features/characteristics of the data and mathematical calculations (e.g., probabilities) to map the data to the data fields of the financial management system, according to one embodiment, see col. 2 lines 33-41. 
Dutt teaches and a listing of all input fields within the electronic form, wherein each input field comprises a local field identifier, a field label, and a field type (The characteristics of a dynamic data region include features that describe the location, function, and/or content of a dynamic data region, according to one embodiment, see col. 13, lines 6-12); 
assigning a global field identifier to each input field in the form mapping based on field attributes of the input field, wherein each global identifier is a unique value (the identification module 203 marks, identifies, and/or converts the identified data and/or fields and/or areas of the user form 140 into dynamic areas, dynamic areas refer to parts of a custom user form template that can be automatically or manually populated by the user through the financial management system 121, according to one embodiment. The data objects 204 include user fields and the user form data 143 that the user identifies with the data identifier 145 and the field identifier, respectively, see col. 17, lines 4-11);
transmitting the form mapping to a remote server before entry of user data by a user ( In some embodiments, providing (e.g., between modules or processes) a user form, a mapped user form, and/or a template includes transmitting a filename, a file path, a memory location, a file ID, or other identifier for the user form, the mapped user form, and/or the template, according to one embodiment, see col. 20, lines 33-39).
It would have been obvious to one of ordinary skill in the art to combine the Morris in view of Goodman invention with the teachings of Dutt for the benefit of improving user experience in management systems, see col. 3 lines 9-24.
Regarding claim 12 Goodman teaches the user device of claim 11, wherein the processor is configured to execute the instructions further to: 
receive user entered data through the field value attribute of one or more fields (collecting user input via an instrumented tool or toolbar., see par. [0008]); 
and transmit the user entered data to the remote server (user-based input that is sent to one or more databases, see par. [0033].
Regarding  claim 13 Goodman teaches the user device of claim 12 wherein the processor is configured to execute the instructions to receive and transmit the user entered values after the electronic form has been automatically populated with the user data(automatically fill the form fields when requested by a user, see par. [0035]).
Regarding claim 16 Dutt teaches the user device of claim 11 wherein, if a relationship between a first local field identifier and a first input field is unclear, a parent field identifier of the first input field in a document object model is utilized as the first local field identifier ( the form customization module 129 sums the probabilities of each of the financial management system fields for each of the characteristics of each of the dynamic data regions. By summing the probabilities of a particular financial management system field over all of the relevant characteristics for a dynamic data region, one financial management system field should have a probability that is higher than the other financial management system fields, and the form customization module 129 maps the dynamic data region to the financial management system field having the highest cumulative probability, see col. 14 lines 38-49).

Claims 7-10, 17-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodman U.S. PAP 2005/0257148, in view of Morris U.S. PAP 2006/0224397, further in view of Dutt U.S. Patent No. 11,120,512 B1.
Regarding claim 7 Goodman teaches a method comprising:
receiving a form mapping for an electronic form comprising the form mapping (the system and method can utilize one or more databases of information about the user and learn which fields map to which database entries, see par. [0008]) comprising: 
and for each of the one or more fields, a global field identifier and corresponding label (form 300 includes labels 302A-C, corresponding controls 304A-C, radio buttons 306A-B with corresponding labels, a send button 310, a reset button 312, and additional text content 314, see par. [0024]);
receiving user entered data corresponding to one or more input fields of the electronic form (collecting user input via an instrumented tool or toolbar, see par. [0008]); 
establishing a relationship between one or more input fields of the electronic form and one or more existing fields stored in a field mapping database (learned correlations between the data and the fields, see par. [0007]); 
storing the relationship in the field mapping database comprising a plurality of field relationships ( Other types of correlations can be learned as well, such as, that particular data is entered in particular fields on a particular webpage, see par. [0007]). 
However Goodman does not teach a form path identifier identifying an address from where the electronic form originated; 
In the same field of endeavor Morris teaches a uniform naming scheme for locating resources on the web, i.e., uniform resource indicators (URIs), specific protocols for access to named resources over the Web, such as hypertext transfer protocol (HTTP), and hypertext languages, such as HTML, for easy navigation among resources, see par. [0026]. 
It would have been obvious to one of ordinary skill in the art to combine the Morris invention with the teachings of Goodman for the benefit of saving forms submitted via a communication network, where the submitted forms are saved in an electronic format in a memory associated with a user agent used to submit the form, see par. [0004].
However Morris in view of Goodman does not teach, the form mapping comprising: a listing of all input fields within the electronic form, wherein each input field comprises a local field identifier, a field label, and a field type; assigning a global field identifier to each input field in the form mapping based on field attributes of the input field, wherein each global identifier is a unique value; and transmitting the form mapping to a remote server before entry of user data by a user.
In the same field of endeavor Dutt teaches receiving a user form, detecting data in the user form, mapping the data to data fields of the financial management system, and converting the user form to a custom form template that has the format of the user form and data fields associated with the financial management system, see col. 2 lines 12-26;the financial management system is configured to recognize the identified data as portions of the user form that are to be converted to dynamic data regions for population by the financial management system, according to one embodiment. The financial management system uses features/characteristics of the data and mathematical calculations (e.g., probabilities) to map the data to the data fields of the financial management system, according to one embodiment, see col. 2 lines 33-41. 
Dutt teaches and a listing of all input fields within the electronic form, wherein each input field comprises a local field identifier, a field label, and a field type (The characteristics of a dynamic data region include features that describe the location, function, and/or content of a dynamic data region, according to one embodiment, see col. 13, lines 6-12); 
assigning a global field identifier to each input field in the form mapping based on field attributes of the input field, wherein each global identifier is a unique value (the identification module 203 marks, identifies, and/or converts the identified data and/or fields and/or areas of the user form 140 into dynamic areas, dynamic areas refer to parts of a custom user form template that can be automatically or manually populated by the user through the financial management system 121, according to one embodiment. The data objects 204 include user fields and the user form data 143 that the user identifies with the data identifier 145 and the field identifier, respectively, see col. 17, lines 4-11);
transmitting the form mapping to a remote server before entry of user data by a user ( In some embodiments, providing (e.g., between modules or processes) a user form, a mapped user form, and/or a template includes transmitting a filename, a file path, a memory location, a file ID, or other identifier for the user form, the mapped user form, and/or the template, according to one embodiment, see col. 20, lines 33-39).
It would have been obvious to one of ordinary skill in the art to combine the Morris in view of Goodman invention with the teachings of Dutt for the benefit of improving user experience in management systems, see col. 3 lines 9-24.

Regarding claim 8 Goodman teaches the method of claim 7 wherein establishing the relationship further comprises: comparing a field value in the user entered data to one or more field values in existing user data (autofill component 120 can enter the most appropriate entry into the field based in part on the learned correlations, see par. [0048]); 
and based on a determination that a matching field value in the user existing data exists, establishing a relationship between the global field identifier in the form mapping corresponding to the field value and an existing global field identifier stored in the field mapping database corresponding to the matching field value (Training data consisting of correct input and output features can be collected in some way. For instance, a specially augmented toolbar can collect and aggregate this information. This data can be given as input to the training algorithm, see par. [0047]; the machine learning component 110 as well as the selective autofill component 120 can be tied or linked to one or more databases such as an address book, contact list, account registration, user profile, and the like, see par. [0049]). 
Regarding claim 9 Goodman teaches the method of claim 7 further comprising: 
receiving a request for user data, the request comprising a particular global field identifier (the user selectively invokes an autofill function by field or by groups of fields, see par. [0092]); 
determining whether the particular global field identifier matches one of the plurality of field relationships in the field mapping database (the autofill feature can be invoked all at once to fill the fields all or at once, from field-to-field whereby each field can be autofilled as desired by the user, and/or by a group of fields, see par. [0093]); 
and based on a determination that a matching relationship exists, returning existing user data corresponding to the particular global field (upon recognizing the brother's name, the autofill component or method can proceed to pull the brother's data from the database to populate the form fields accordingly, see par. [0094]). 
Regarding claim 10 Goodman teaches the method of claim 1 further comprising: 
comparing the received form mapping to existing form mappings based on the form path identifier to determine if the electronic form is new or to determine if the electronic form has changed (a user has opened a web-based form page having one or more fields to fill the user's data, see par. [0092]); 
and storing the form mapping or updating the form mapping based on the determination of whether the electronic form is new or has changed (Assuming that the at least one field has been autofilled, the user can override the data by simply typing over it. This "new" data can be learned as well and the autofill component can be modified to recognize when this new data should be used, see par. [0093]). 
Regarding claim 17 Goodman teaches a system comprising: at least one processor(processing unit 1114, see fig. 11); and a memory in communication with the processor (system memory 1116, see fig. 11), the memory having a plurality of instructions stored thereon, where the processor is configured to execute the instructions to: 
receive a form mapping for an electronic form comprising one or more fields the form mapping, wherein the form mapping comprise listing of all information required by the electronic form (the system and method can utilize one or more databases of information about the user and learn which fields map to which database entries, see par. [0008]) comprising: 
and for each of the one or more fields, a global field identifier and corresponding label (form 300 includes labels 302A-C, corresponding controls 304A-C, radio buttons 306A-B with corresponding labels, a send button 310, a reset button 312, and additional text content 314, see par. [0024]);
receiving user entered data corresponding to one or more input fields of the electronic form (collecting user input via an instrumented tool or toolbar, see par. [0008]); 
establish a relationship between one or more input fields of the electronic form and one or more existing fields stored in a field mapping database (learned correlations between the data and the fields, see par. [0007]); 
store the relationship in the field mapping database comprising a plurality of field relationships ( Other types of correlations can be learned as well, such as, that particular data is entered in particular fields on a particular webpage, see par. [0007]). 
However Goodman does not teach a form path identifier identifying an address from where the electronic form originated.
In the same field of endeavor Morris teaches a uniform naming scheme for locating resources on the web, i.e., uniform resource indicators (URIs), specific protocols for access to named resources over the Web, such as hypertext transfer protocol (HTTP), and hypertext languages, such as HTML, for easy navigation among resources, see par. [0026]. 
It would have been obvious to one of ordinary skill in the art to combine the Morris invention with the teachings of Goodman for the benefit of saving forms submitted via a communication network, where the submitted forms are saved in an electronic format in a memory associated with a user agent used to submit the form, see par. [0004].
However Morris in view of Goodman does not teach, the form mapping comprising: a listing of all input fields within the electronic form, wherein each input field comprises a local field identifier, a field label, and a field type; assigning a global field identifier to each input field in the form mapping based on field attributes of the input field, wherein each global identifier is a unique value; and transmitting the form mapping to a remote server before entry of user data by a user.
In the same field of endeavor Dutt teaches receiving a user form, detecting data in the user form, mapping the data to data fields of the financial management system, and converting the user form to a custom form template that has the format of the user form and data fields associated with the financial management system, see col. 2 lines 12-26;the financial management system is configured to recognize the identified data as portions of the user form that are to be converted to dynamic data regions for population by the financial management system, according to one embodiment. The financial management system uses features/characteristics of the data and mathematical calculations (e.g., probabilities) to map the data to the data fields of the financial management system, according to one embodiment, see col. 2 lines 33-41. 
Dutt teaches and a listing of all input fields within the electronic form, wherein each input field comprises a local field identifier, a field label, and a field type (The characteristics of a dynamic data region include features that describe the location, function, and/or content of a dynamic data region, according to one embodiment, see col. 13, lines 6-12); 
assigning a global field identifier to each input field in the form mapping based on field attributes of the input field, wherein each global identifier is a unique value (the identification module 203 marks, identifies, and/or converts the identified data and/or fields and/or areas of the user form 140 into dynamic areas, dynamic areas refer to parts of a custom user form template that can be automatically or manually populated by the user through the financial management system 121, according to one embodiment. The data objects 204 include user fields and the user form data 143 that the user identifies with the data identifier 145 and the field identifier, respectively, see col. 17, lines 4-11);
transmitting the form mapping to a remote server before entry of user data by a user ( In some embodiments, providing (e.g., between modules or processes) a user form, a mapped user form, and/or a template includes transmitting a filename, a file path, a memory location, a file ID, or other identifier for the user form, the mapped user form, and/or the template, according to one embodiment, see col. 20, lines 33-39).
It would have been obvious to one of ordinary skill in the art to combine the Morris in view of Goodman invention with the teachings of Dutt for the benefit of improving user experience in management systems, see col. 3 lines 9-24.
Regarding claim 18 Goodman teaches the system of claim 17 wherein the processor is configured to execute the instructions further to: comparing a field value in the user entered data to one or more field values in existing user data (autofill component 120 can enter the most appropriate entry into the field based in part on the learned correlations, see par. [0048]); 
and based on a determination that a matching field value in the user existing data exists, establishing a relationship between the global field identifier in the form mapping corresponding to the field value and an existing global field identifier stored in the field mapping database corresponding to the matching field value (Training data consisting of correct input and output features can be collected in some way. For instance, a specially augmented toolbar can collect and aggregate this information. This data can be given as input to the training algorithm, see par. [0047]; the machine learning component 110 as well as the selective autofill component 120 can be tied or linked to one or more databases such as an address book, contact list, account registration, user profile, and the like, see par. [0049]). 
Regarding claim 19 Goodman teaches the system of claim 17 wherein the processor is configured to execute the instructions further to: 
receiving a request for user data, the request comprising a particular global field identifier (the user selectively invokes an autofill function by field or by groups of fields, see par. [0092]); 
determining whether the particular global field identifier matches one of the plurality of field relationships in the field mapping database (the autofill feature can be invoked all at once to fill the fields all or at once, from field-to-field whereby each field can be autofilled as desired by the user, and/or by a group of fields, see par. [0093]); 
and based on a determination that a matching relationship exists, returning existing user data corresponding to the particular global field (upon recognizing the brother's name, the autofill component or method can proceed to pull the brother's data from the database to populate the form fields accordingly, see par. [0094]). 
Regarding claim 20 Goodman teaches the system of claim 17 wherein the processor is configured to execute the instructions further to:: 
comparing the received form mapping to existing form mappings based on the form path identifier to determine if the electronic form is new or to determine if the electronic form has changed (a user has opened a web-based form page having one or more fields to fill the user's data, see par. [0092]); 
and storing the form mapping or updating the form mapping based on the determination of whether the electronic form is new or has changed (Assuming that the at least one field has been autofilled, the user can override the data by simply typing over it. This "new" data can be learned as well and the autofill component can be modified to recognize when this new data should be used, see par. [0093]). 
Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris U.S. PAP 2006/0224397 in view of Goodman U.S. PAP 2005/0257148, in view of Dutt U.S. Patent No. 11,120,512 B1, further in view of Wang U.S. PAP 2017/0169126 A1.
Regarding claim 5 Morris in view of Goodman in view of Dutt does not teach the method of claim 1 further comprising: comparing the form path identifier with a blacklist of addresses to determine whether parsing the electronic form should be initiated. 
IN a similar field of endeavor Wang teaches techniques for displaying webpages, see abstract wherein the layout engine 1241 parses the elements of the webpage successively until the first screen element is recognized (black list). In other words, the layout engine 1241 stops parsing and rendering the element of the webpage to display the first screen of the webpage when the first screen element is obtained. Thus, the display time of the first screen is shortened in the present invention, see par. [0033].
It would have been obvious to combine the Morris in view of Goodman in view of Dutt invention with the teachings of Wang for the benefit of shortening the display time of a form, see par. [0033].
Regarding claim 15 Morris in view of Goodman in view of Dutt does not teach the user device of claim 11, wherein the processor is configured to execute the instructions further to: compare the form path identifier with a blacklist of addresses to determine whether parsing the electronic form should be initiated. 
IN a similar field of endeavor Wang teaches techniques for displaying webpages, see abstract wherein the layout engine 1241 parses the elements of the webpage successively until the first screen element is recognized (black list). In other words, the layout engine 1241 stops parsing and rendering the element of the webpage to display the first screen of the webpage when the first screen element is obtained. Thus, the display time of the first screen is shortened in the present invention, see par. [0033].
It would have been obvious to combine the Morris in view of Goodman in view of Dutt invention with the teachings of Wang for the benefit of shortening the display time of a form, see par. [0033].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent prior art available on form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711.  The examiner can normally be reached on Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656